Filed 9/20/21 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092951

                    Plaintiff and Respondent,                                      (Super. Ct. No. 10F03247)

           v.

 CHARLES WILLIAMS,

                    Defendant and Appellant.




         Defendant, Charles Williams, was convicted of first degree murder after he ended
a personal dispute with competing pimp Marcel Hatch by shooting him during a drive-by
assassination. (People v. Williams (Jan. 30, 2012, C067736) [nonpub. opn.] (Williams).)
We upheld this conviction in an unpublished decision in 2012. (Ibid.) Following the
passage of Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill 1437), defendant
sought resentencing under Penal Code section 1170.95 (statutory section citations that
follow are to the Penal Code), which the trial court denied.


                                                             1
       This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 and
following defendant Charles Williams’s filing of a pro. per. supplemental brief
essentially rearguing the sufficiency of the evidence at trial to support his conviction.
       Defendant appeals from the trial court’s order denying his petition for
resentencing.

                                       DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 [18 L.Ed.2d 493] is required only in the first appeal of
right from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555
[95 L.Ed.2d 539, 545-546]; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537;
People v. Serrano (2012) 211 Cal.App.4th 496, 500-501.)
       California’s “Wende procedure” does not apply to appeals such as this one which
 is from a denial of post-conviction relief. (People v. Figueras (2021) 61 Cal.App.5th
 108, review granted May 12, 2021, S267870; People v. Flores (2020) 54 Cal.App.5th
 266; People v. Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020,
 (S264278).) This is so because this is not the defendant’s first appeal as of right. (See,
 In re Sade C. (1996) 13 Cal.4th 952, 986 [Wende/Anders review “mandated for only
 one [situation]—the indigent criminal defendant in his first appeal as of right”].)
        We thus have before us a “standard” appeal from an order denying post-
 conviction relief in which the defendant, through counsel, has stated that there are no
 issues that properly can be raised on appeal. Under these circumstances and for the
 following reasons, we consider the appeal abandoned and order the appeal dismissed.
        There is disagreement among the California courts of appeal regarding the
 proper disposition of non-Wende appeals where, as here, the defendant/appellant has
 chosen to raise issues in the appeal on his own and notwithstanding the fact that his
 appointed counsel has reported to the court that he or she cannot find any arguable


                                              2
appellate issues. Must or should the court review and resolve those issues, thus
adopting the Wende procedure in a non-Wende appeal?
     “The general rule that a defendant who is represented by an attorney of record will
not be personally recognized by the court in the conduct of his case (People v.
Merkouris(1956)[ ] 46 Cal.2d 540, 554) applies to the filing of pro se documents on
appeal (ElectricUtilities Co. v. Small-page (1934), 137 Cal.App. 640, 641-642).”
(People v. Mattson (1956) 51 Cal.2d 777, 798 (Mattson).)
     “[T]here is no right – constitutional, statutory, or otherwise – to self-representation
in a criminal appeal in California. (See People v. Stanworth (1969) 71 Cal.2d 820,
834–835[ ] [no right to dismiss counsel in capital appeals]; People v. Scott[ (1998)]
64 Cal.App.4th [550,] 569 573[ ] [noncapital appeals].) In particular, neither the Sixth
Amendment nor the due process clause of the Fourteenth Amendment to the federal
Constitution furnishes a basis for finding such a right. (Martinez[ (2000)] 528 U.S.
[152,] 160–163 [145 L.Ed.2d 597 ] [(Martinez)].) As the United States Supreme Court
recently explained, the sole constitutional right to self-representation derives from the
Sixth Amendment, which pertains strictly to the basic rights that an accused enjoys in
defending against a criminal prosecution and does not extend beyond the point of
conviction. (Martinez, supra, 528 U.S. at pp. 154, 160–161.) Emphasizing that the
change in one’s position from ‘defendant’ to ‘appellant’ is a significant one, the high
court found that the balance between a criminal defendant’s interest in acting as his or
her own lawyer and a state’s interest in ensuring the fair and efficient administration of
justice ‘surely tips in favor of the [s]tate’ once the defendant is no longer presumed
innocent but found guilty beyond a reasonable doubt. (Id. at p. 162.) Consequently, the
court concluded, states may exercise broad discretion when considering what
representation to allow and may require an indigent inmate ‘to accept against his will a
state-appointed attorney’ for representation on a direct appeal without violating the
federal Constitution. (Martinez, supra, 528 U.S. at p. 164.)

                                            3
      “As relevant here, represented capital inmates are not permitted to present their
automatic appeals personally to this court. That is, such inmates have no right
personally to supplement or supersede counsel’s briefs and arguments on the merits of
their appeals. ([People v.] Clark[ (1992)] 3 Cal.4th [41,] 173 [(Clark)]; Mattson[
(1959)] 51 Cal.2d [777, 798 [].) As we explained in Mattson, pro se submissions
pertaining to an appeal will not be filed or considered ‘[b]ecause of the undesirability of
fruitlessly adding to the burdens of this court the time-consuming task of reading pro se
documents which are not properly before us, and, if they be read, of consequently
enlarging [the] opinion by a recountal and discussion of the contentions made in propria
persona . . . .’ (Mattson, supra, 51 Cal.2d at p. 798.)
      “Thus, all appellate motions and briefs must be prepared and filed by counsel
and may not be submitted pro se. (Clark, supra, 3 Cal.4th at p. 173.) Although we
will accept and consider pro se motions regarding representation (i.e., Marsden
motions to substitute counsel), such motions ‘must be clearly labeled as such’ and
‘must be limited to matters concerning representation.’ (Clark, supra, 3 Cal.4th at
p. 173.) Any other pro se document offered in an appeal ‘will be returned unfiled’
(ibid.), or, if mistakenly filed,will be stricken from the docket (Mattson, supra,
51 Cal.2d at p. 798).” (In re Barnett (2003) 31 Cal.4th 466, 473-474 (Barnett),
emphasis added; accord, Clark, supra, 3 Cal.4th at p. 173 [reiterating the rule that a
defendant who is represented by an attorney will not be personally recognized by the
court in the conduct of his case applies to a defendant’s filing of pro se documents on
appeal].)
       Thus, in a non-Wende appeal, the defendant, as an individual, does not have
the right to submit his or her own arguments to the court for resolution.
       Some appellate courts have adopted a procedure that allows them to consider
and decide an appellant’s arguments raised in his or her own supplemental briefs by
turning to the court’s supervisory power to control the proceedings before it. (See e.g.,

                                             4
People v. Cole, supra, 52 Cal.App.5th 1023, review granted.) We submit those courts
simply do not have the authority to do so given the California Supreme Court’s
holdings in Mattson, Clark, and Barnett.
      The issues we here consider are pending before our Supreme Court and the
court may in the future extend what have become known as “Wende procedures”
to appeals such as this one from orders denying post-conviction relief. But it must
be left up to that court to do so. Until it does, appeals such as the one presently
before us must be considered abandoned and ordered dismissed.

                                      DISPOSITION
      The appeal is dismissed.




                                                 HULL, J.



We concur:




BLEASE, Acting P. J.




KRAUSE, J.




                                             5